DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application, on 4/12/2021, after the Final Action, mailed on 10/16/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2021 has been entered.
Claims 1-3, 5, 7-8, 10, 12-17 are pending.  Claims 9, 11 are cancelled.  Claims 1 and 2 have been amended.  Claim 3, 5 and 16 are rejoined. 
Claims 1-3, 5, 7-8, 10, 12-17 are examined are currently under consideration.  in view of elected species.     
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, the provisional application filed 10/05.2009, the parent 13/500,411 filed 6/8/2012 and the parent 14/318498 filed 6/27/2014 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for all claims of this application.  
As applicant, added matter to the disclosure which is not supported by the disclosure of the parent application as originally filed specifically the limitations of an assay kit. The instant examined claims (1-3, 5, 7-8, 10, 12-17) are given priority only to the filing date of 3/24/2017.  
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not disclose a kit as originally claimed. 
Claim Rejections - 35 USC § 112 Fourth Paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 and 5 are  rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it 
The limitations of claims 3 and 5 have been included in claim 1. In this instance, dependent claims 3 and 5  are not further limiting the homologues of independent claim 1.  Appropriate correction and clarification is required.
New Claim Rejections - 35 USC § 112- New Matter
Claims 1-3, 5, 7-8, 10, 12-17 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".
The claims have been amended to recite the limitations for: “a kit comprising [..]  a target antigen of MIT3”   However, the instant specification appears devoid of such description regarding “a kit comprising [..]  a target antigen of MIT3”. Specification does not even mention assembling reagents in “a kit”.  The specification fails to disclose either explicitly or implicitly, the newly introduced limitations, as claimed.  MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim 
This is a new matter rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
Claim 1-3, 5, 7-8, 10, 12-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lim et al.  (US 2015/0057170).
Lim et al teach throughout the patent an identical disclosure as the instant specification.  Lim et al teach a kit comprising one of more target antigens of kelch-like Lim et al teach methods and reagents for detecting autoantibodies to  HK1, KLHL12 and MIT3 antigens are useful in revealing a large number of previously undiagnosed patients suffering from PBC [0062].  Lim et al teach detection comprises ELISA assays that include a positive control for PBC as claimed [0046], solid support and labeled anti-human IgG [0087][0098][0124]. Lim teaches all antigen SEQ Id’s as claimed (table v).
While Lim et al is silent regarding assembling HK1, KLHL12 or homologues thereof and MIT3 in a kit, one of ordinary skill at the time the invention was made would find it obvious to do so.  One would be motivated to do so to improve the specificity for diagnosing PBC and for convenience and improving reproducibility with optimized reagents for ELISA assays. . 
Further, it is prima facie obvious to combine two compositions i.e. kelch-like 12 of SEQ ID 12 and  hexokinase 1 (SEQ ID 1) and MIT3 each of which is taught by prior art to be useful for same purpose autoantigens in autoimmune diseases in order to form third composition that is to be used for very same purpose i.e. diagnosis of an autoimmune disease; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06.

Claim 1-3, 5, 7-8, 10, 12-17  are rejected under 35 U.S.C. 103(a) as being unpatentable over  Lim et al, (US 20120244562) referred ’562  at in view of Zuk et al.
’562 teach   throughout the patent an identical disclosure as the instant specification.  ’562 teach methods and reagents for detecting autoantibodies to HK1, KLHL12 and MIT3 antigens are useful in revealing a large number of previously undiagnosed patients suffering from PBC [0062].  ’562 teach detection comprises ELISA assays and reagents  that include a positive control for PBC as claimed [0046], solid support and labeled anti-human IgG [0086][0098][0124]. Lim teaches all antigen SEQ Id’s as claimed (table v).
 ’562 is silent regarding assembling HK1, KLHL12 or homologues thereof and MIT3 in a kit.  
Zuk et al. throughout the publication the benefits of placing the necessary reagents together in a kit for performing an assay for convenience and accuracy as taught by Zuk et al. (column 22, lines 20-68).
Therefore, it would have been prima facie obvious to one ordinary skill in the art at the time the invention was made to have motivated ’562 to place all necessary reagents in a kit, as taught by Zuk et al. for convenience and improving reproducibility and to improve the specificity for diagnosing PBC as taught in ’562.
Further, it is prima facie obvious to combine two compositions i.e. kelch-like 12 of SEQ ID 12 or homologues thereof and  hexokinase 1 (SEQ ID 1) or homologues thereof  and MIT3 each of which is taught by prior art to be useful for same purpose autoantigens in autoimmune diseases in order to form third composition that is to be 
Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
It is notes that there a restriction betwwen a method and a kit was not required for application 13501318, now US 8,852,956.  It is also noted that application 14/318,498 (now abandoned) was voluntarily labeled by applicant as a divisional when in fact was a continuation.  
Claim 1-3, 5, 7-8, 10, 12-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 -12 of US 8,852,956 in view of Lim et al.  
 Although the conflicting claims are not identical they are not patentably distinct from each other because the instant claims encompass the reagents of the methods claims 1 -12 of US 8,852,956.
US 8,852,956 does not claim a kit comprising  a target antigen of kelch-like 12 and target antigen of MIT3;
Lim et al.  is relied upon as in the 103 rejection above. 
It would have been prima facie obvious to one of ordinary skill to have motivated US 8,852,956 to combine in a kit the ELISA reagents as taught in Lim et al.  Further, it is prima facie obvious to combine two compositions i.e. kelch-like 12 of SEQ ID 12 and  hexokinase 1 (SEQ ID 1) and MIT3 each of which is taught by prior art to be useful for same purpose autoantigens in autoimmune diseases in order to form third composition that is to be used for very same purpose i.e. diagnosis of an autoimmune disease; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06.  One would be motivated to do so to improve the specificity for diagnosing PBC and for convenience and improving reproducibility with optimized reagents for ELISA assays. . 
Response to Applicant arguments.
Applicant arguments are moot in view of new grounds for rejection.  

Conclusion
No claims are allowable.
All other objections and rejections recited in the Office Action of 10/16/2020 are withdrawn in view of Applicant's amendments and/or arguments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641